DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 06/22/2022. Claims 1-20 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
Applicant’s argument: 
In response to applicant’s remark on page 10, the applicant argues that the prior art of Bae, is silent regarding the central support member 2150 being separated from the display 240 when the display 240 is folded as recited in claims 1 and 9.
In response to applicant’s arguments, examiner respectfully disagrees with the applicant’s argument. Applicant should refer to figures 7,18A-18B of Bae that disclosed the first state and the second state of mobile phone. Figure 18A disclosed the flexible display 4 is separated from the display support 7 when the mobile is folded state (see figures 7 and 18A, display support 7, flexible display 4, [0185-0189]). Therefore, Bae teaches the display support is configured to support the flexible display in the first state and is configured to be spaced apart from the flexible display in the second state.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US Pub. No.: 2020/0355216, hereinafter, “Bae”).
Regarding claim 1, Bae teaches a mobile terminal (see figures 23-36), comprising: 
a first body (see figure 23, first body 210, [0193]); 
a second body configured to be rotatable relative to the first body (see figure 23, second body 220, [0193]); 
a flexible display disposed on the first body and the second body (see figure 23, a flexible display 240, [0193]); and 
a hinge assembly configured to adjust the first body and the second body to (i) a first state in which the first body and the second body are disposed in parallel to each other or (ii) a second state in which the first body and the second body are disposed to face each other (see figures 23-24, hinge 250, first body 210 and second body 220 are rotated to open and closed, [0200]), 
wherein the hinge assembly comprises: 
a plurality of body rotators disposed to be spaced apart from each other in a width direction of the first body and the second body (see figures 24- 26, first hinge frame 270; second hinge frame 280, first body 210 and second body 220, [0219, 0221]),
a support bridge disposed between the plurality of body rotators to connect each of the plurality of body rotators (see figures 24-26, 25C, 27 and 36 first hinge frame 270; second hinge frame 280, first body 210 and second body 220, first and second support wing 212 and 222, first hinge frame 270; second hinge frame 280, [0206, 0219, 0221]), and 
a display support that is disposed to overlap with the support bridge in a width direction of the first body and the second body and that is configured to be movable in connection with a movement of the support bridge (see figures 23-25 and 34, display 240, central 3rd display portion 243, main support 2151, first hinge frame 270; second hinge frame 280, [0279-0280], figures 7 and 18A, display support 7, flexible display 4, [0185-0189]), and 
wherein the display support is configured to support the flexible display in the first state and is configured to be spaced apart from the flexible display in the second state (see figures 23-25 and 34-35, display 240, central 3rd display portion 243, main support 2151, [0279-0280]).
Regarding claim 2, Bae further teaches the support bridge is horizontally disposed in the first state, and vertically disposed in the second state, the support bridge includes a plurality of bridges, and the display support is disposed between the plurality of bridges in the first state and is configured to move below the plurality of bridges in a process of switching to the second state (see figures 23-25 and 34-35, display 240, central 3rd display portion 243, main support 2151, first hinge frame 270; second hinge frame 280, [0279-0280]).
Regarding claim 3, Bae further teaches the display support is disposed between the first body and the second body to support the flexible display in the first state (see figures 23-25 and 34-35, display 240, central 3rd display portion 243, main support 2151, first hinge frame 270; second hinge frame 280, [0279-0280]).
Regarding claim 9, Bae teaches a mobile terminal (see figures 23-36), comprising: 
a first body (see figure 23, first body 210, [0193]); 
a second body configured to be rotatable relative to the first body (see figure 23, second body 220, [0193]); 
a flexible display disposed on the first body and the second body (see figure 23, a flexible display 240, [0193]); and 
a hinge assembly configured to adjust the first body and the second body to (i) a first state in which the first body and the second body are disposed in parallel to each other or (ii) a second state in which the first body and the second body are disposed to face each other (see figures 23-24, hinge 250, first body 210 and second body 220 are rotated to open and closed, [0200]), 
wherein the hinge assembly comprises: 
a plurality of body rotators disposed to be spaced apart from each other in a width direction of the first body and the second body (see figures 24- 26, first hinge frame 270; second hinge frame 280, first body 210 and second body 220, [0219, 0221]),
a plurality of slot bodies that is disposed between the plurality of body rotators and that is configured to rotate with the plurality of body rotators (see figure 25, elements 290, 293, 271, 281, [0021-0022]), 
 a support bridge disposed between the plurality of body rotators to connect each of the plurality of body rotators (see figures 24-26, 25C, 27 and 36, first hinge frame 270; second hinge frame 280, first body 210 and second body 220, first and second support wing 212 and 222, [0206, 0219, 0221]), and 
a display support that is disposed to overlap with the support bridge in a width direction of the first body and the second body and that is configured to be movable in connection with a movement of the support bridge (see figures 23-25 and 34, display 240, central 3rd display portion 243, central support 2150, first hinge frame 270; second hinge frame 280, [0279-0280]), and 
wherein the display support is configured to support the flexible display in the first state and is configured to be spaced apart from the flexible display in the second state (see figures 23-25 and 34-35, display 240, central 3rd display portion, main support 2151, [0279-0280], figures 7 and 18A, display support 7, flexible display 4, [0185-0189]).
Regarding claim 10, Bae further teaches a holding unit configured to control the body rotator in a process of switching a state of the hinge assembly between the first state to the second state, wherein the holding unit comprises: a moving cam supported by the slot body at a first end, and a spring supported by the moving cam at a first end and supported by the support bridge at a second end, wherein the moving cam is configured to rotate, based on the slot body being rotated from the first state to the second state, to press the spring, and wherein the spring is configured to press, based on the spring being compressed by the moving cam, the slot body and the support bridge, respectively, to reduce additional rotation (see figures 8, 25 and 29, first and second protrusion members 54-1 and 54-2, springs 55-1, 55-2, elements 290, 293, 271, 281, first and second support wing 212 and 222, [0021-0022]).
Regarding claim 11, Bae further teaches the support bridge further comprises:
a support bridge binding portion surrounding at least part of the body rotator and the slot body to be coupled to each other (see figures 24-26, 25C, 27 and 36, first hinge frame 270; second hinge frame 280, first body 210 and second body 220, first and second support wing 212 and 222, elements 290, 293, 271, 281, [0206, 0219, 0221]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US Pub. No.: 2020/0355216, hereinafter, “Bae”) in view of Hsu et al. (US Patent No.: 10,480,225, hereinafter, “Hsu”).
Regarding claim 18, Bae disclosed invention, but fails to teach a gear portion disposed between the plurality of body rotator and the plurality of slot bodies (483). However, Hsu teaches a gear portion (462) disposed between the plurality of body rotator (431) and the plurality of slot bodies (see figures 4-5, first and second gear 462, 472, element 483, 432, col.8, ln.25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsu into view of Bae in order to provide the device to open and closed.
Regarding claim 19, Hsu further teaches the gear portion comprises: a first gear portion configured to guide, based on the slot body rotating, the slot body to be switched in a vertical direction, and 25 a second gear portion (see figures 5, 9-11).
Allowable Subject Matter
Claims 4-8, 12-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art made of record fails to clearly teach or fairly suggest the feature of the display support comprises the a first plate disposed to be elongated at a center of the display support; a second plate that is disposed at both ends of the first plate, that has a width greater than a width of the first plate, and that extends to be adjacent to the body rotator; and a third plate that is disposed between the first plate and the second plate and that has a width greater than the width of the second plate. 
Regarding claim 12, the prior art made of record fails to clearly teach or fairly suggest the feature of the support bridge binding portion comprises: a first surface surrounding a first surface of the slot body, a second surface that is angled from the first surface to surround (i) a second surface of the slot body adjacent to the first surface of the slot body and (ii) a first surface of the body rotator, and a third surface that is angled from the second surface to surround a second surface of the body rotator adjacent to the first surface of the body rotator.
Regarding claim 20, the prior art made of record fails to clearly teach or fairly suggest the feature of the display support comprises a first plate disposed to be elongated at a center of the display support, a second plate that is disposed at both ends of the first plate, that has a width greater than a width of the first plate, and that extends to be adjacent to the body rotator, a third plate that is disposed between the first plate and the second plate and that has a  width greater than the width of the second plate, and a sub-plate that is disposed below the second plate, wherein the second gear portion is configured to guide the sub-plate to move downward. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.   The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN PHAM/Primary Examiner, Art Unit 2649